Citation Nr: 1044299	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity, as secondary to a 
service connected lumbosacral strain.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 
1991.

This matter is on appeal from decisions in August 1997, January 
2006 and August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before the Board in November 2001.  A 
transcript of the hearing is of record.

The appeal was most recently before the Board in January 2010.  
At that time, the Board issued a decision that denied the 
Veteran's claim for a rating in excess of 20 percent for 
lumbosacral spine on an extraschedular basis and remanded the 
issues of entitlement to an initial rating in excess of 30 
percent for PTSD and an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  

The Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to Joint Motion 
for Remand (JMR), the Court issued an Order in August 2010 which 
vacated and remanded the Board's January 2010 decision to the 
extent that it did not consider whether the Veteran was entitled 
to a total disability evaluation based on individual 
unemployability.  Referencing the Veteran's allegation that he 
could not work due to his back disabilities, the parties observed 
that the Board had failed to address the total disability 
evaluation based on individual unemployability issue, which was a 
part of the claim for an increased rating for the lumbar spine 
disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The 
Board was directed by the JMR to consider the total disability 
evaluation based on individual unemployability claim.   The JMR 
indicated, however, that the Veteran had abandoned his claim for 
a rating in excess of 20 percent for lumbosacral spine on an 
extraschedular basis.  The remaining claims for entitlement to an 
initial rating in excess of 30 percent for PTSD and an initial 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity were left undisturbed because the Court did not 
have jurisdiction over those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

The Veteran testified before the Board in November 2001.  At that 
time, he presented testimony relevant to his claim for an 
increased rating for his back disability that included the 
assertion that he was in receipt of Social Security disability 
benefits on account of his back disability.  As discussed above, 
while he ultimately abandoned his claim for an increased rating 
for lumbosacral strain on an extraschedular basis, the Veteran's 
claim for an increased rating for low back disability was found 
include a request for total disability evaluation based on 
individual unemployability.  That claim remained unadjudicated.  
However, in the interim period, the Veteran's Law Judge who 
received the Veteran's testimony, to include his assertion of 
being unemployable due to his back disability, has left the 
Board.  

The law requires that the Veteran's Law Judge who conducts a 
hearing on appeal must participate in any decision made on that 
appeal.  See 38 C.F.R. § 20.707 (2010).  Accordingly, VA 
contacted the Veteran and apprised him of his right to another 
Board hearing in a September 2010 correspondence.  See 38 C.F.R. 
§ 20.717 (2010).  In response, the Veteran's representative 
indicated that the Veteran wished to be afforded a new 
videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
videoconference hearing before a Veterans Law 
Judge in accordance with 38 C.F.R. 
§§ 20.700(e), 20.704 and 20.707.  Notice of 
the hearing should be mailed to his known 
address of record and to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

